Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two

                                                                                       March 29, 2016

      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
    DEBBIE D. DANLEY,                                               No. 46443-8-II

                               Appellant,

         v.

    CLINTON ROY CALDWELL,                                   UNPUBLISHED OPINION

                               Respondent.


        SUTTON, J. – Debbie D. Danley appeals the trial court’s damage award of $5,000 in her

successful action against her former boyfriend Clinton Roy Caldwell for wrongfully exerting

control over her personal property. She argues that the trial court erred by awarding her only

$5,000 in damages, the amount of damages she claimed in her original small claims court action,

rather than the more than $100,000 in damages she later claimed in the trial court. Because Danley

does not show on this record that the trial court abused its discretion in finding only $5,000 in

damages, we affirm.

                                             FACTS1

        Danley stored personal property with Caldwell, her former boyfriend. After Caldwell

refused to return her property, Danley filed a claim in small claims court alleging that Caldwell

had wrongfully refused to return $5,000 of her personal property.



1
  These facts are drawn from the unchallenged findings of fact in the trial court’s memorandum
opinion and order. State v. Alexander, 125 Wn.2d 717, 723, 888 P.2d 1169 (1995) (unchallenged
findings of fact are verities on appeal).
No. 46443-8-II


          Caldwell filed a counterclaim asserting that Danley had stolen some of his property and

owed him several thousand dollars in storage fees. Caldwell’s counterclaim resulted in this matter

being transferred to the superior court.

          After the case was transferred, but before any evidence was presented, Danley filed an

amended complaint, an affidavit, and a brief asserting that Caldwell had failed to return more than

$100,000 of her property.2 There is nothing in the record showing that Danley moved to amend

her complaint, that the trial court granted a motion to amend the complaint, or that Caldwell

consented in writing to an amended complaint.

          Following a bench trial,3 the trial court issued a memorandum opinion and order dismissing

Caldwell’s counterclaims for lack of evidence.4 The trial court further found that Danley had

proven that Caldwell had wrongly exerted control over and refused to return Danley’s property.

But the trial court refused to award Danley more than the $5,000 in damages that she originally

claimed.




2
 Danley filed the amended complaint on August 12, 2013, and filed the affidavit and brief on
May 30, 2014. The trial started on June 2, 2014.
3
    The trial transcript is not part of our record.
4
  In his response, Caldwell “objects” to various actions by the superior court. Caldwell has not
filed a cross-appeal; accordingly, we do not address these objections.


                                                      2
No. 46443-8-II


          Although Danley asserted that she had intended to sue Caldwell 20 times in small claims

court to recover the full value of her property, the trial court stated in its memorandum opinion

and order that Danley’s “filings in district court make it clear that she was actually seeking

compensation for the very same thing she is seeking compensation for in superior court.” Clerk’s

Papers (CP) at 16. The trial court further stated that this was “the same action” Danley had pursued

in small claims court, noting that the case had been transferred to the superior court only because

Caldwell had filed a counterclaim and that “Danley’s property cannot be worth $95,000 more in

superior court than it was worth in district court.” CP at 16. The trial court entered a $5,000

judgment against Caldwell. Danley appeals the trial court’s refusal to award her more than $5,000

in damages.

                                            ANALYSIS

          The trial court’s ruling did not suggest that it limited Danley’s award to $5,000 because

that was what she had initially pleaded. Instead, it suggests that the trial court concluded that

Danley had not proved adequate proof of the additional damages she attempted to claim.

          We review a trial court’s damages award for abuse of discretion. Harmony at Madrona

Park Owners Ass’n v. Madison Harmony Dev., Inc., 143 Wn. App. 345, 357-58, 177 P.3d 755

(2008).     A trial court abuses its discretion when its exercise of discretion is “‘manifestly

unreasonable, or exercised on untenable grounds, or for untenable reasons.’” Doe v. Puget Sound




                                                  3
No. 46443-8-II


Blood Ctr., 117 Wn.2d 772, 778, 819 P.2d 370 (1991) (quoting State ex rel. Carroll v. Junker, 79

Wn.2d 12, 26, 482 P.2d 775 (1971)). We will reverse a damages award only if it is outside the

range of relevant evidence, shocks the conscience, or results from passion or prejudice. Mason v.

Mortgage Am., Inc., 114 Wn.2d 842, 850, 792 P.2d 142 (1990).

       Based on the record before us, 5 it appears that the only evidence Danley presented in

support of her damages claim was her affidavit, which alleged over $100,000 in damages. This

was in sharp contrast to Danley’s original pleading in small claims court, in which she claimed

that the property in question was worth only $5,000. The trial court found that the more than

$95,000 discrepancy between the two claims unreasonable, noting that “Ms. Danley’s property

cannot be worth $95,000 more in superior court than it was worth in district court.” CP at 16. In

other words, the trial court found her original valuation of $5,000 in her original claim to be more

credible, and we do not review credibility determinations on appeal. State v. Stevenson, 128 Wn.

App. 179, 192 n.11, 114 P.3d 699 (2005). It also rejected Danley’s assertion that she had planned

to sue Caldwell 20 times in small claims court to recover all of her losses.

       The trial court’s $5,000 award was well within the range of relevant evidence that the trial

court found credible. And this award does not shock the conscience or appear to be the result of




5
 Danley, as the appellant, has the burden of providing an adequate record for review. State v.
Bennett, 168 Wn. App. 197, 207-08 n.9, 275 P.3d 1224 (2012); RAP 9.2(b).



                                                 4
No. 46443-8-II


passion or prejudice. See Mason, 114 Wn.2d at 850. Accordingly, Danley fails to show that the

trial court abused its discretion and we affirm.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.




                                                       SUTTON, J.
 We concur:



 BJORGEN, A.C.J.




 MAXA, J.




                                                   5